Opinion by
Orlady, J.,
This case was tried in the court below by zealous counsel, and each presented every material question in its most favorable aspect. The issue was narrowed to disputed facts which were fairly and adequately submit-, ted to a jury; the trial resulting in a verdict for the defendant.
A motion, with reasons, for a new trial was filed, together with a motion for judgment non obstante veredicto, for the plaintiff; after full hearing, the court discharged the rule for a new trial and directed a judgment to be entered on the verdict, which disposed of the motion for judgment non obstante veredicto.
The controlling questions presented by the assignments of error have been fully answered in the opinion filed by *609Judge Whitehead, who presided at the trial,'and we agree to the legal conclusions reached by him.
The judgment is affirmed.